Citation Nr: 0735232	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral ankle 
disability. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In an unappealed rating decision in October 1968, the RO 
denied the claim of service connection for a bilateral ankle 
disability (snapping tendons of both ankles).  By operation 
of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  On the current application to reopen, the RO 
reopened the claim and adjudicated the claim on the merits.  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the issue to reflect that finality had 
attached to the previous rating decision, denying service 
connection for a bilateral ankle disability.  

The veteran requested a hearing before a Veterans Law Judge; 
however, after two letters of notification (in September 2007 
and October 2007), he failed to appear for a hearing 
scheduled in October 2007.  

The bilateral ankle claim, reopened herein below, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in October 1968, the RO denied the 
claim of service connection for a bilateral ankle disability 
(snapping tendons of both ankles); after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in October 1968, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time. 

2.  The additional evidence presented since the rating 
decision in October 1968 by the RO, denying service 
connection for a bilateral ankle disability, is not 
cumulative or redundant of evidence previously considered and 
by itself or when considered with previous evidence does 
relate to an unestablished fact necessary to substantiate the 
claim of service connection.  


CONCLUSION OF LAW

As new and material evidence has been presented, the claim of 
service connection for a bilateral ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the application to reopen the claim of service 
connection for a bilateral ankle disability, as the decision 
is favorable to the veteran no further action is required to 
comply with the VCAA.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in October 1968, the RO denied service 
connection for a bilateral ankle disability (snapping tendons 
of both ankles).  The RO found that there was no actual 
bilateral ankle disability other than a condition of snapping 
tendons of both ankles, which was a considered a 
constitutional or developmental abnormality for which service 
connection was denied by law.  

In a letter, dated in October 1968, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within 
allotted timeframe, the rating decision by the RO in October 
1968 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
October 1968 is summarized as follows.  

Service documentation shows that the veteran served on active 
duty from March 1966 to January 1968.  Service medical 
records showed that at the time of his enlistment physical 
examination in January 1966, it was noted that he had 
occasional "popping" of the tendons of both ankles, and 
that plantar flexion was occasionally painful after long 
hours of standing.  The condition was "NCD," or not 
considered disabling/disqualifying, and he was given a 
profile of L1.  The report cited letters of three different 
private physicians (such letters, dated from August 1965 to 
February 1966, are not of record).  During service, the 
veteran was seen on several occasions in reference to his 
ankles.  In April 1966, he was diagnosed with strain.  X-rays 
of the ankles at that time were negative.  A May 1966 
consultation did not show any significant abnormality.  In 
June 1966, he complained of pain.  At that time, he indicated 
that he had been having trouble with his ankles for about 
seven years.  In December 1966, X-rays of the ankles were 
negative, and an examiner found nothing on physical 
examination except for popping in both ankles.  On a 
consultation in January 1967, it was noted that the veteran 
had a well documented condition of snapping tendons that 
existed prior to service, and a permanent profile of L3 was 
recommended.  At the time of his separation physical 
examination in January 1968, the veteran's lower extremities 
were clinically evaluated as normal.  His ankle condition was 
not noted, and he was given a profile of L1.  

A VA examination report of March 1968 shows that the veteran 
complained of knots on ankle tendons.  He reported that for 
all his life he had been able to wiggle his ankles and make 
them pop.  On examination, the veteran confirmed that he 
could pop his ankles.  The examiner found no history of 
injury, swelling, or disability.  The examination diagnosis 
was that of tic (habit spasm).
 
Current Claim to Reopen

As the unappealed rating decision in October 1968 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In July 2004, the veteran submitted a statement indicating an 
intent to reopen his claim of service connection for a 
bilateral ankle disability.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in October 1968 includes copies of service medical 
records, private treatment records dating back to 1950, VA 
outpatient records dating back to 2003, and a fee-basis VA 
examination report of August 2004.  

The additional service medical records show that the veteran 
was given a permanent profile of L3 (Code C) in March 1966, 
August 1966, and January 1967, for popping tendons on planter 
flexion.  However, of particular note is the diagnosis of 
ankle strain/sprain with mild swelling provided at the time 
of the VA examination.  The examination report is new and 
material because it relates to the unestablished fact 
necessary to substantiate the claim, that is, medical 
evidence showing that the veteran has a current bilateral 
ankle disability that may be related to service, and thus 
entitled to service-connected disability compensation.  
(Previously, the RO in October 1968 denied the veteran's 
claim on the basis that there was no bilateral ankle 
disability for which service connection could be granted.)  
The new evidence, on its face, raises a reasonable 
possibility of substantiating the claim.  As this evidence is 
new and material, the claim is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral ankle disability is 
reopened, and to this extent only the appeal is granted.  


REMAND

Regarding the reopened claim of service connection for a 
bilateral ankle disability, a medical opinion is needed to 
decide the claim.  At the time that the veteran underwent a 
fee-basis VA examination in August 2004, the examiner did not 
address whether the current findings were related to the pre-
existing ankle condition, which was symptomatic during 
service. 

Accordingly, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the current bilateral ankle 
disability, if any, is related to the 
pre-existing ankle tendon problem noted 
in service.  The claims folder should be 
made available to the examiner for 
review.  The examiner is asked to comment 
and consider the following.  

What is the clinical significance of 
a single entry, between 1966 and 
2004, pertaining to an ankle sprain 
in August 1980, a left leg length 
discrepancy following a left hip 
fracture in July 2003, and normal 
findings on x-ray in August 2004, on 
the question of whether the 
pre-existing bilateral ankle 
disability, "popping of the tendon 
of both ankles" noted at entrance 
into service permanently increase in 
severity beyond the natural 
progression of the condition during 
service, that is, a worsening of the 
underlying condition as contrasted 
to a worsening of symptoms, 
considering accepted medical 
principles pertaining to the 
history, manifestation, clinical 
course, and character of the pre-
existing bilateral ankle condition?   



In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


